United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Estrella, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1087
Issued: August 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 24, 2017 appellant filed a timely appeal from a March 14, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic
injury on January 9, 2017 in the performance of duty.
FACTUAL HISTORY
On January 18, 2017 appellant, then a 48-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 9, 2017 at 7:20 a.m. she injured both hands, wrists,
1

5 U.S.C. § 8101 et seq.

and elbows pushing a pumpkin into the employing establishment building when the double
doors were locked. Appellant’s supervisor indicated that appellant’s regular work hours were
from 7:00 a.m. until 3:30 p.m. with rotating days off. The employing establishment indicated
that appellant was injured in the performance of duty. Appellant sought medical treatment, but
did not provide documentation to the employing establishment.
In letter dated January 26, 2017, OWCP noted receiving appellant’s January 18, 2017
claim form for injury on January 9, 2017 due to pushing a pumpkin into a building when the
double doors were locked. It requested that she provide additional factual and medical
evidence in support of her claim and afforded her 30 days for a response. No response was
forthcoming.
By decision dated March 14, 2017, OWCP denied appellant’s traumatic injury claim
finding that she had failed to provide sufficient factual and medical evidence to establish either
that she was pushing a pumpkin in the performance of her job duties or that a diagnosed
medical condition resulted from this activity.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an “employee of the United States” within the
meaning of FECA and that the claim was filed within the applicable time limitation.3 An
employee must also establish that he or she sustained an injury in the performance of duty as
alleged and that his or her disability from work, if any was causally related to the employment
injury.4
Congress, in providing for a compensation program for federal employees, did not
contemplate an insurance program against any and every injury, illness, or mishap that might
befall an employee contemporaneous or coincidental with his or her employment; liability does
not attach merely upon the existence of any employee/employing establishment relation.5 FECA
provides for the payment of compensation for disability or death of an employee resulting from
personal injury sustained while in the performance of duty.6 The term “in the performance of
duty” has been interpreted to be the equivalent of the commonly found prerequisite in workers’
compensation law, “arising out of and in the course of employment.”7 “In the course of

2

Id.

3

R.C., 59 ECAB 427 (2008).

4

Id., Elaine Pendleton, 40 ECAB 1142, 1145 (1989).

5

Christine Lawrence, 36 ECAB 422-24 (1985); Minnie N. Heubner (Robert A. Heubner), 2 ECAB 20, 24 (1948).

6

See supra note 1.

7

James E. Chadden, Sr., 40 ECAB 312, 314 (1988).

2

employment” deals with the work setting, the locale, and time of injury.8 In addressing this issue,
the Board has held:
“In the compensation field, to occur in the course of employment, in general, an
injury must occur; (1) at a time when the employee may reasonably be said to be
engaged in her master’s business; (2) at a place where he may reasonably be
expected to be in connection with the employment; and (3) while he was
reasonably fulfilling the duties of his employment or engaged in doing something
incidental thereto.”9
This alone is not sufficient to establish entitlement to benefits for compensability. The
concomitant requirement of an injury “arising out of the employment” must be shown, and this
encompasses not only the work setting, but also a causal concept, the requirement being that the
employment caused the injury in order for an injury to be considered as arising out of the
employment, the facts of the case must show some substantial employing establishment benefit is
derived or an employment requirement gave rise to the injury.10
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, series of events or incidents, [and] within a single workday or shift. Such
condition must be caused by external force, including stress, or strain, which is identifiable as
to time and place of occurrence and member or function of the body affected.”11 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether fact of injury has been established. First the employee must submit
sufficient evidence to establish that he and she actually experienced the employment incident at
the time, place, and in the manner alleged.12 Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.13
With respect to the first component of fact of injury, the employee has the burden of
proof to establish the occurrence of an injury at the time, place, and in the manner alleged, by a
preponderance of the reliable, probative, and substantial evidence. An injury does not have to
be confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury
in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and her subsequent course of action. An employee has not
met his or her burden of proof to establish the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim. Such
8

Denis F. Rafferty, 16 ECAB 413-14 (1965).

9

Carmen B. Gutierrez, 7 ECAB 58-9 (1954).

10

See Eugene G. Chin, 39 ECAB 598, 602 (1988).

11

20 C.F.R. § 10.5(ee).

12

John J. Carlone, 41 ECAB 354 (1989).

13

J.Z., 58 ECAB 529 (2007).

3

circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury and failure to obtain medical treatment
may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in
determining whether a prima facie case has been established. However, an employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.14
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury on January 9, 2017 in the performance of duty.
On January 18, 2017 appellant filed a traumatic injury claim alleging on January 9,
2017 at 7:20 a.m. she injured both hands, wrists, and elbows pushing a pumpkin into the
employing establishment building in the performance of duty when the double doors were
locked. In its March 14, 2017 decision, OWCP accepted her assertion that she was pushing a
pumpkin on January 9, 2017, but noted that she had not provided any explanation of why she
was pushing the pumpkin, and that, absent an employment-related need, she had not established
that her activity was incidental to her employment and she had not established this incident
occurred in the performance of duty. It further noted that appellant failed to submit any
medical evidence containing a medical diagnosis in connection with the events of
January 9, 2017.
The Board finds that appellant has not established that her January 9, 2017 employment
incident occurred in the performance of duty. While the employing establishment agreed that
she was injured in the performance of duty, and her injury occurred during her normal work
hours near the employing establishment premises, there is no evidence in the record that some
substantial employing establishment benefit is derived or an employment requirement gave rise
to the injury. Due to the dearth of factual information contained in the record, the Board is
unable to conclude that appellant was required to move a pumpkin in January 9, 2017 by her
employment duties or what substantial employing establishment benefit was derived from her
actions.
The Board further finds that appellant has also not met her burden of proof to establish
an injury due to her federal employment as she has submitted no medical evidence in support of
her claim.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
14

D.B., 58 ECAB 464, 466-67 (2007). Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury,
Chapter 2.803.3 (August 2012).
15

T.W., Docket No. 15-1135 (issued August 26, 2015); T.M., Docket No. 13-0577 (issued June 13, 2013)
(finding that the claimant failed to submit any medical evidence and therefore failed to prima facie establish her
claim for compensation as the result of a traumatic injury).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a traumatic injury on January 9, 2017 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 14, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 21, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

